Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

TO

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of January 25, 2011 (this “Amendment”), is entered into by and among MCG
Commercial Loan Funding Trust, as the seller (in such capacity, the “Seller”),
MCG Capital Corporation, as the originator (in such capacity, the “Originator”)
and as the servicer (in such capacity, the “Servicer”), Three Pillars Funding
LLC, as a purchaser (“Three Pillars”), SunTrust Robinson Humphrey, Inc., as the
administrative agent (in such capacity, the “Administrative Agent”), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
“Backup Servicer”) and as trustee (in such capacity, the “Trustee”).

RECITALS

WHEREAS, the Seller, the Originator, the Servicer, Three Pillars, the
Administrative Agent, the Backup Servicer and the Trustee are parties to the
Amended and Restated Sale and Servicing Agreement dated as of February 26, 2009,
as amended by an Amendment No. 1 dated as of February 17, 2010 (as so amended,
the “Agreement”); and

WHEREAS, such parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Each capitalized term that is used herein without
definition and that is defined or incorporated by reference in the Agreement
shall have the same meaning herein as therein defined or incorporated.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

2.1 The definition of “Amendment Date” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“Amendment Date”: January 25, 2011.

2.2 The definition of “Borrowing Base” in Section 1.1 of the Agreement is hereby
amended to add the phrase “, minus (iv) the CCC Haircut Amount” at the end
thereof.



--------------------------------------------------------------------------------

2.3 The definition of “Business Day” in Section 1.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in the States of Minnesota, New York,
Georgia or Virginia, (b) if the term “Business Day” is used in connection with
the determination of the LIBOR Rate, dealings in United States dollar deposits
are carried on in the London interbank market and (c) if the term “Business Day”
is used in connection with the determination of the CP Rate, commercial paper
markets in the United States are open.

2.4 The definition of “CCC Excess Loans” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“CCC Excess Loans”: The Outstanding Loan Balance of CCC Loans in excess of
(a) from the Amendment Date, 60%, (b) after March 31, 2011, 55%, (c) after
June 30, 2011, 50%, (d) after September 30, 2011, 45%, (e) after December 31,
2011, 40%, (f) after March 31, 2012, 35%, (g) after June 30, 2012, 30%,
(h) after September 30, 2012, 25%, and (i) after December 31, 2012, 20% of the
Aggregate Outstanding Loan Balance; provided however, following the completion
of a follow-on equity offering by MCG Capital and at the request of the
Administrative Agent, CCC Excess Loans shall equal the Outstanding Loan Balance
of CCC Loans in excess of 20% of the Aggregate Outstanding Loan Balance. The CCC
Excess Loans shall be determined by ranking all CCC Loans, as of any date of
determination, from lowest Fair Market Value Percentage to highest Fair Market
Value Percentage, with those ranking lowest in Fair Market Value Percentage and
having an aggregate Outstanding Loan Balance in excess of the applicable
threshold above constituting “CCC Excess Loans” in the manner set forth in the
example attached as Schedule VIII.

2.5 The definition of “CCC Haircut Amount” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“CCC Haircut Amount”: On any day of determination, an amount equal to the sum of
the amounts, if any, for each CCC Excess Loan by which (a) the Outstanding Loan
Balance for such Loan exceeds (b) the product of (i) 60% times (ii) sum of
(a) all future Scheduled Payments becoming due under or with respect to such
Loan plus (b) any past due Scheduled Payments with respect to such Loan,
calculated in the manner set forth in the example attached as Schedule VIII.

2.6 The definition of “CCC Loans” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“CCC Loans”: With respect to any date of determination, any Eligible Loan that
(a) has a Moody’s Rating of “Caa1” or below or (b) has an S&P Rating of “CCC+”
or below; provided that the calculation of CCC Loans for purposes of this
definition and the definition of “CCC Excess Loans” shall be net of (and
exclude) Loans identified by the Servicer that are included in the Excess
Concentration Amount calculation by virtue of clause (6) of the definition of
“Pool Concentration Criteria”.

 

2



--------------------------------------------------------------------------------

2.7 Clause (29) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

(29) if added prior to the Amendment Date, such Loan is a Senior Secured Loan or
Junior Subordinated Loan or a Senior Subordinated Loan that was previously a
Junior Subordinated Loan and if such Loan is added after the Amendment Date,
such Loan is a Senior Secured Loan, excluding Senior B Loans;

2.8 Clause (32) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

(32) such Loan (i) has an Investment Rating of 3.00 or better, (ii) is not a
Modified Loan and (iii) is not rated below “CCC-” by S&P or below “Caa3” by
Moody’s;

2.9 The following new clause (45) is hereby added to the definition of “Eligible
Loan” in Section 1.1 of the Agreement to read as follows:

(45) such Loan (i) does not allow for interest to be paid less frequently than
semi-annually and (ii) is not a PIK Loan; and

2.10 The following new clause (46) is hereby added to the definition of
“Eligible Loan” in Section 1.1 of the Agreement to read as follows:

(46) the Obligor on such Loan is not in an industry segment with SIC codes
“Radio (without FCC licenses) 4832” or “Paging 517211”.

2.11 The definition of “Fair Market Value Percentage” is hereby added to
Section 1.1 of the Agreement in its correct alphabetical order to read as
follows:

“Fair Market Value Percentage”: With respect to any Loan, and of any date of
determination, an amount (expressed as a percentage) equal to (i) the Fair
Market Value of such Loan divided by (ii) the sum of (a) all future Scheduled
Payments becoming due under or with respect to such Loan plus (b) any past due
Scheduled Payments with respect to such Loan.

2.12 The definition of “Financing Subsidiary” is hereby added to Section 1.1 of
the Agreement in its correct alphabetical order to read as follows:

“Financing Subsidiary”: A wholly-owned Subsidiary of MCG Capital that is a
bankruptcy remote special purpose entity established in connection with a
Permitted Securitization Transaction.

2.13 The definition of “Interest Rate” in Section 1.1 of the Agreement is hereby
amended in its entirety to read as follows:

“Interest Rate”: For any Accrual Period and for each Advance outstanding by a
Purchaser for each day during such Accrual Period:

(i) to the extent the Purchaser has funded the applicable Advance through the
issuance of commercial paper, a rate equal to the applicable CP Rate plus the
Applicable Margin; or

 

3



--------------------------------------------------------------------------------

(ii) to the extent the Purchaser did not fund the applicable Advance through the
issuance of commercial paper, a rate equal to the Alternative Rate plus the
Applicable Margin;

provided, however, that the Interest Rate shall be the Base Rate for any Accrual
Period for any Advance as to which the related Purchaser has funded the making
or maintenance thereof by a sale of an interest therein to any Liquidity Bank
under the applicable Liquidity Agreement on any day other than the first day of
such Accrual Period and without giving such Liquidity Bank(s) at least three
Business Days’ prior notice of such assignment; provided, further, that from and
after the occurrence and continuation of any Termination Event that has not been
waived, the Interest Rate shall be a per annum rate equal to the Base Rate, plus
3.0%.

2.14 The definition of “Legal Final Maturity Date” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Legal Final Maturity Date”: The date which is 12 months following the
Termination Date.

2.15 The definition of “LIBOR Rate” in Section 1.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“LIBOR Rate”: For any day during any Accrual Period, a rate per annum equal to:

(1) the rate per annum for one month deposits appearing on page BBAM on the
Bloomberg Terminal (successor to Telerate page 3750) (“Page BBAM”) (or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits for one month in
United States dollars) at approximately 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Funding Date (with respect to the initial Accrual Period for such Advance) and
as of the second (2nd) Business Day immediately preceding the first (1st) day of
the applicable Accrual Period (with respect to all subsequent Accrual Periods
for such Advance);

(2) if no such rate is shown, the LIBOR Rate shall be the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) based on
the rates at which Dollar deposits for one month are displayed on page “LIBOR”
of the Reuters Screen as of 11:00 a.m. (London time) on the Business Day which
is the second (2nd) Business Day immediately preceding the applicable Funding
Date (with respect to the initial Accrual Period for such Advance) and as of the
second (2nd) Business Day immediately preceding the first (1st) day of the
applicable Accrual Period (with respect to all subsequent Accrual Periods for
such Advance) (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates); or

(3) in the event that fewer than two (2) such rates are displayed, or if no such
rate is relevant, the LIBOR Rate shall be the rate per annum equal to the
average of the rates at which deposits in Dollars are offered by SunTrust Bank
at approximately 11:00 a.m. (London time) on the Business Day which is the
second (2nd) Business Day

 

4



--------------------------------------------------------------------------------

immediately preceding the applicable Funding Date (with respect to the initial
Accrual Period for such Advance) and as of the second (2nd) Business Day
immediately preceding the first (1st) day of the applicable Accrual Period (with
respect to all subsequent Accrual Periods for such Advance) to prime banks in
the London interbank market for a one month period.

2.16 The definition of “Moody’s Rating” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“Moody’s Rating”: With respect to any Loan, (a) if the Obligor of such Loan has
a senior implied rating from Moody’s, then the Moody’s Rating of such Loan shall
be such implied rating, (b) if the Obligor of such Loan does not have a senior
implied rating from Moody’s but the Loan is rated by Moody’s, then the Moody’s
Rating of such Loan shall be such rating, (c) if the Obligor of such Loan does
not have senior implied rating from Moody’s and such Loan is not rated by
Moody’s but the Obligor has a senior unsecured obligation publicly rated by
Moody’s, then the Moody’s Rating of such Loan shall be such rating, (d) if the
Obligor of such Loan does not have senior implied rating from Moody’s and
neither such Loan nor any senior unsecured obligation of the Obligor has been
publicly rated by Moody’s, then the Moody’s Rating of such Loan shall be a
rating estimate as assigned by Moody’s at the request of the Seller (or the
Servicer on behalf of the Seller), and (e) (i) for Loans that have not been
rated by Moody’s, the Moody’s Rating shall be determined assuming a rating of
“Caa1” (provided that such “Caa1” assumption may be revised by Moody’s at any
time based on its further review of the Loans in the Asset Pool unless clause
(ii) below applies) and (ii) for Loans that have not been rated by Moody’s but
for which the documentation with respect to such Loans has been submitted to
Moody’s within 15 days of acquisition of the applicable Loan by the Seller in
order to permit Moody’s to issue a shadow rating, but such shadow rating has not
yet been issued by Moody’s, then, provided that there is no Termination Event or
Unmatured Termination Event that has occurred and is continuing at such time,
the Moody’s Rating shall be determined using the rating assigned to such Loans
by the Servicer (consistent with the Investment Rating of such Loans determined
in accordance with the Credit and Collection Policy) but in no event shall the
rating used be higher than “B1”; provided, that (x) from and after the date
Moody’s issues a shadow rating for any Loan described in clause (e)(i) or clause
(e)(ii) above, the Moody’s Rating shall be determined in accordance with clause
(d) above and (y) in the event that a Moody’s shadow rating is not issued for
any Loan described in clause (e)(ii) above within 90 days of acquisition of the
applicable Loan by the Seller, the Moody’s Rating shall be determined in
accordance with clause (e)(i) above; and provided, further, that no more than
10% of the Aggregate Outstanding Loan Balance may consist of Eligible Loans with
a Moody’s Rating determined in accordance with clause (e)(ii) above (the Moody’s
Rating of any excess of such applicable percentage to be

 

5



--------------------------------------------------------------------------------

determined in accordance with clause (e)(i) above); and provided, further, that
if a Loan (A) is placed on a watch list for possible upgrade by Moody’s, the
Moody’s Rating applicable to such Loan shall be one rating subcategory above the
Moody’s Rating applicable to such Loan immediately prior to such Loan being
placed on such watch list, (B) if a Loan is placed on a watch list for possible
downgrade by Moody’s, the Moody’s Rating applicable to such Loan shall be one
rating subcategory below the Moody’s Rating applicable to such Loan immediately
prior to such Loan being placed on such watch list, and (C) from and after the
one-year anniversary of the Amendment Date, if a Loan has rating reaffirmation
which is older than twelve (12) months, such Loan shall be deemed to have a
rating equal to the lower of (a) “Caa2” or its equivalent and (b) the prior
rating of such Loan.

2.17 The second and third sentences of the definition of “Moody’s Weighted
Average Rating” in Section 1.1 of the Agreement are hereby amended and restated
in their entirety to read as follows:

The “Moody’s Rating Factor” for each Eligible Loan shall be determined using the
Moody’s Rating.

2.18 The definition of “Optional Sale Date” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

“Optional Sale Date”: Any Business Day during the Revolving Period, provided the
requisite written notice is given in accordance with Section 2.17(a).

2.19 Clause (1) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(1) the sum of the Outstanding Loan Balances of all Eligible Loans to a single
Obligor (including any Affiliates thereof) shall not exceed $10,000,000 unless
such Obligor held a sum in excess of $10,000,000 prior to the Amendment Date
and, in such case, such Obligor (including any Affiliates thereof) shall have a
limit equal to the lesser of (i) $20,000,000 and (ii) the sum of the Outstanding
Loan Balances of its Eligible Loans on the Amendment Date (and no additional
Eligible Loans or increases in the Outstanding Loan Balance for such Obligor
(including any Affiliates thereof) shall be permitted until such level shall not
exceed $10,000,000 (at which time the $10,000,000 limit shall apply));

2.20 The table in clause (3) of the definition of “Pool Concentration Criteria”
in Section 1.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

(3) the sum of the Outstanding Loan Balances of all Eligible Loans the Obligors
of which are in the same industry segment (as assigned by the Servicer from the
S&P industry classification attached as Schedule IX) shall not exceed (i) 20%
for the three largest industry segments, (ii) 15% for the fourth largest
industry segment and (iii) 10% for all other industry segments;

 

6



--------------------------------------------------------------------------------

2.21 Clause (4) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(4) the average Outstanding Loan Balance of the Eligible Loans shall not exceed
$7,500,000;

2.22 Clause (6) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(6) the sum of the Outstanding Loan Balances of Eligible Loans the Obligors of
which have been assigned an “Investment Rating” (in accordance with the Credit
and Collection Policy) of 3 shall not exceed 40%;

2.23 Clause (10) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(10) the sum of the Outstanding Loan Balances of all Eligible Loans with current
semi-annual interest payments shall not exceed 5.0%;

2.24 Clause (7) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended in its entirety to read as
“[Reserved]”.

2.25 Clause (15) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement is hereby amended in its entirety to read as
follows:

(15) The sum of the Outstanding Loan Balances of all Warehouse Loans shall not
exceed 10%;

2.26 Clauses (21) and (22) of the definition of “Pool Concentration Criteria” in
Section 1.1 of the Agreement are hereby deleted in their entirety.

2.27 The definition of “Rating Confirmation” in Section 1.1 of the Agreement is
hereby deleted in its entirety.

2.28 The definition of “Required Advance Reduction Amount” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Required Advance Reduction Amount”: As of any Payment Date, the amount of
Advances Outstanding required to be repaid in order to cause the Availability to
equal or exceed $0.

2.29 The last sentence of the definition of “S&P CDO Evaluator Test” in
Section 1.1 of the Agreement is hereby deleted in its entirety.

 

7



--------------------------------------------------------------------------------

2.30 The definition of “S&P Rating” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“S&P Rating”: With respect to any Loan, the S&P Rating shall be determined in
the following manner: (i) for Loans rated or shadow rated by S&P, such rating,
(ii) for Loans that have not been rated by S&P, the S&P Rating shall be
determined assuming a rating of “CCC” unless clause (iii) applies, and (iii) for
Loans that have not been rated by S&P but for which the documentation with
respect to such Loans has been submitted to S&P within 15 days of acquisition of
the applicable Loan by the Seller in order to permit S&P to issue a shadow
rating, then, provided that there is no Termination Event or Unmatured
Termination Event that has occurred and is continuing at such time, the S&P
Rating shall be determined using the rating assigned to such Loans by the
Servicer (consistent with the Investment Rating of such Loans determined in
accordance with the Credit and Collection Policy); provided, that, (x) from and
after the date S&P issues a shadow rating for any Loan described in clause
(ii) or (iii) above, the S&P Rating shall be determined in accordance with
clause (i) above and (y) in the event that an S&P shadow rating is not issued
for any Loan described in clause (iii) above within 90 days of acquisition of
the applicable Loan by the Seller, the S&P Rating shall be determined in
accordance with clause (ii) above; provided further, that, from and after the
one-year anniversary of the Amendment Date, each Loan which has rating
reaffirmation which is older than twelve (12) months shall be deemed to have a
rating equal to the lower of (a) “CCC” or its equivalent and (b) the prior
rating of such Loan.

2.31 The definition of “Rule 17g-5” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order to read as follows:

“Rule 17g-5” shall mean Rule 17g-5 under the Securities Exchange Act of 1934 as
such may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the Securities and Exchange Commission in
the adopting release (Amendments to Rules for Nationally Recognized Statistical
Rating Organizations, Exchange Act Release No. 34-61050, 74 Fed. Reg. 63,832,
63,865 (Dec. 4, 2009)) and subject to such clarification and interpretation as
may be provided by the Securities and Exchange Commission or its staff from time
to time.

2.32 The definition of “Scheduled Termination Date” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Scheduled Termination Date”: January 25, 2013 or such later date to which such
date may be extended in accordance with Section 2.1(c).

2.33 The definition of “Termination Date” in Section 1.1 of the Agreement is
hereby amended in its entirety to read as follows:

“Termination Date”: The earlier of (i) the Scheduled Termination Date, and
(ii) the day upon which the Termination Date is declared or automatically occurs
pursuant to Section 10.2(a).

 

8



--------------------------------------------------------------------------------

2.34 The definition of “Warehouse Loan” is hereby added to Section 1.1 of the
Agreement in its correct alphabetical order as follows:

2.35 “Warehouse Loan”: A Loan originally acquired by the Seller without a rating
by S&P or Moody’s with the intention of transferring such Loan to a Financing
Subsidiary following the acquisition of such ratings and designated by the
Servicer as a “Warehouse Loan” on the date of acquisition of such Loan by the
Seller in its records and in any applicable Monthly Report (subject to the
following proviso); provided, however, that such Loan shall cease to be a
“Warehouse Loan” on the 90th day following the date of acquisition thereof by
the Seller.

2.36 The definition of “Weighted Average Advance Rate” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Weighted Average Advance Rate”: At any time, a fraction, expressed as a
percentage, (i) the numerator of which is equal to the sum of: (x) 65% of the
sum of the Outstanding Loan Balances of all Senior Secured Loans, excluding
Senior B Loans, included in the Borrowing Base at such time, (y) 50% of the sum
of the Outstanding Loan Balances of all Senior B Loans included in the Borrowing
Base at such time and (z) 30% of the sum of the Outstanding Loan Balances of all
Senior Subordinated Loans and Junior Subordinated Loans included in the
Borrowing Base at such time and (ii) the denominator of which is equal to the
Aggregate Outstanding Loan Balance at such time.

2.37 Section 2.1(a) of the Agreement is hereby amended to insert the following
sentence at the end thereof:

Seller and Servicer hereby acknowledge and agree that any Purchaser Agent or any
affiliate of a Purchaser Agent may, from time to time (but without any
obligation) purchase and hold Commercial Paper Notes issued by the Purchaser for
its own account, regardless of any difference between the discount or yield on
such Commercial Paper Notes and the applicable LIBOR Rate.

2.38 Section 2.2(b) of the Agreement is hereby amended to insert the phrase “(or
the Servicer on its behalf)” immediately after the phrase “at such bank or other
location reasonably designated by Seller”.

2.39 Section 2.3(b) of the Agreement is hereby amended to delete the following
phrase:

“(or any lesser amount as may be applied by the Seller to reduce Advances
Outstanding concurrently with a reduction of the Facility Amount pursuant to
Section 2.3(c))”

 

9



--------------------------------------------------------------------------------

2.40 Section 2.7(a) of the Agreement is hereby amended to move the existing
clause (11) to a new clause 12 and insert a new clause (11) to read as follows:

(11) any remaining amounts in the Principal Collections Account shall be held in
the Principal Collections Account until either (A) reinvested in additional
Eligible Loans or (B) applied to reduce the Advances Outstanding in accordance
with Section 2.7(b) (provided that to the extent that any such remaining amounts
in the Principal Collections Account represent proceeds of Warehouse Loans that
(i) were the subject of Optional Sales during the related Collection Period and
(ii) are in excess of those amounts originally utilized by the Seller to acquire
such Warehouse Loans consisting of the proceeds of Advances made hereunder or
Principal Collections reinvested hereunder (the “Non-Equity Amount”) (and, for
the avoidance of doubt, no such proceeds of the sale of Warehouse Loans shall be
released to the Seller until proceeds in an amount equal to such Non-Equity
Amount has been received and applied in accordance with the priorities above),
then such excess may be released to the Seller); and

2.41 Section 2.13 of the Agreement is hereby amended to add the following new
clause (f) to read as follows:

(f) If any Affected Party has or reasonably anticipates having any claim for
compensation from the Seller pursuant to clause (a) or (b) of this Section 2.13
and having the facility of such Affected Party publicly rated by a credit rating
agency would reduce the amount of such compensation by a material amount, such
Affected Party shall provide 30 days prior written notice to the Seller and the
Servicer which shall specify the basis for such claim (a “Rating Request”) that
such Affected Party intends to request a public rating of the facility from a
credit rating agency (mutually agreeable to the Administrative Agent and the
Servicer). The Seller and the Servicer agree that they shall reasonably
cooperate with such Affected Party’s efforts to obtain the rating, and shall
provide such credit rating agency (either directly or through distribution to
the Administrative Agent or Affected Party), any information reasonably
requested by such credit rating agency necessary for the purposes of providing
and monitoring the rating. The Seller shall pay any initial, ongoing or renewal
fees payable to such credit rating agency in connection with such rating.
Nothing in this Section 2.13(f) shall preclude any Affected Party from demanding
compensation from the Seller pursuant to Section 2.13 hereof at any time and
without regard to whether the rating shall have been obtained, or shall require
any Affected Party to obtain any rating on the facility prior to demanding any
such compensation from the Seller.

2.42 Clauses (b), (d), (h) and (i) of Section 2.16 of the Agreement are hereby
amended and restated in their entirety to read as follows:

(b) each Substitute Loan is an Eligible Loan on the date of substitution and the
rating of the applicable Substitute Loan is equal to or greater than the rating
of the applicable Replaced Loan;

(d) the sum Outstanding Loan Balances of such Substitute Loans shall be equal to
or greater than the sum of the Outstanding Loan Balances of the Replaced Loans;

 

10



--------------------------------------------------------------------------------

(h) the sum of the Outstanding Loan Balances of all Loans substituted pursuant
to this Section 2.16 (including, for the avoidance of doubt, substitutions of
Loans which are Delinquent Loans, Charged-Off Loans, Modified Loans or Warranty
Loans transferred to a Financing Subsidiary) or sold to MCG Capital and its
Affiliates (excluding Warehouse Loans transferred to a Financing Subsidiary)
pursuant to Section 2.17(a)(ii)(B) during any 12 month period (ending on the
last day of the most recently ended calendar month prior to such date) does not
exceed 20% of the highest Aggregate Outstanding Loan Balance over such 12 month
period;

(i) the sum of the Outstanding Loan Balances of all Loans substituted pursuant
to this Section 2.16 or sold to MCG Capital and its Affiliates (excluding
Warehouse Loans transferred to a Financing Subsidiary) pursuant to
Section 2.17(a)(ii)(B) during any 12 month period (ending on the last day of the
most recently ended calendar month prior to such date) that are Delinquent
Loans, Charged-Off Loans, Modified Loans or Warranty Loans shall not exceed 10%
of the highest Aggregate Outstanding Loan Balance over such 12 month period;

2.43 Clause (a) of Section 2.17 of the Agreement is hereby amended and restated
in its entirety to read as follows:

(a) On any Optional Sale Date, the Seller shall have the right to prepay all or
a portion of the Advances Outstanding in connection with the sale and assignment
to the Seller by the Trustee, on behalf of the Secured Parties, of all or a
portion of the Assets, as the case may be (each, an “Optional Sale”), subject to
the following terms and conditions:

(i) The Seller shall have given the Administrative Agent at least (A) in the
case of an Optional Sale in connection with a Permitted Securitization
Transaction involving Loans with an aggregate Outstanding Loan Balance of more
than $20,000,000, twenty (20) Business Days’ prior written notice or (B) in the
case of all other Optional Sales (including, without limitation, in connection
with a Permitted Securitization Transaction involving Loans with an aggregate
Outstanding Loan Balance of $20,000,000 or less), three (3) Business Days’ prior
written notice, of its intent to effect an Optional Sale, unless such notice is
waived or reduced by the Administrative Agent;

(ii) Any Optional Sale (A) shall be (1) in connection with a Permitted
Securitization Transaction or (2) required to be consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned); and (B) to the extent not otherwise permitted pursuant to clause
(A)(2) above, shall only be permitted to the extent that (I) the sum of the
Outstanding Loan Balances of all Loans sold to third parties or MCG Capital and
its Affiliates (excluding Warehouse Loans transferred to a Financing Subsidiary
or a third party) pursuant to this clause (B) or substituted pursuant to
Section 2.16(h) during any 12 month period (ending on the last day of the most
recently ended calendar

 

11



--------------------------------------------------------------------------------

month prior to such date) does not exceed 20% of the highest Aggregate
Outstanding Loan Balance over such 12 month period and (II) the sum of the
Outstanding Loan Balances of all Loans sold to MCG Capital and its Affiliates
(excluding Warehouse Loans transferred to a Financing Subsidiary) pursuant to
this clause (B) or substituted pursuant to Section 2.16(i) during any 12 month
period (ending on the last day of the most recently ended calendar month prior
to such date) that are Delinquent Loans, Charged-Off Loans, Modified Loans or
Warranty Loans shall not exceed 10% of the highest Aggregate Outstanding Loan
Balance over such 12 month period; and, in all such cases, (i) the price paid by
the Seller for the applicable Asset(s) shall be an amount at least equal to the
Fair Market Value thereof (provided that if such Optional Sale is in connection
with a transfer of such Loan to MCG Capital or any of its Affiliates and the
purchase price paid to the Seller by the applicable purchaser thereof (and by
the Seller to the Trustee to release the Trustee’s interest therein) with
respect to any Loan subject to such Optional Sale is less than the lesser of
(I) the sum of all future Scheduled Payments becoming due under or with respect
to such Loan and any past due Scheduled Payments with respect to such Loan, then
the prior written consent of the Administrative Agent shall be required and (II)
in the case of a Warehouse Loan, the amount described in clause (I) multiplied
by the percentage of such par amount at which such Loan was originally acquired
by the Seller), and (ii) the entire purchase price paid shall be deposited
directly into the Collection Account and applied solely to pay amounts described
in Section 2.7(1) through (11) or 2.8 (in the order specified in such
Section 2.8) (provided that, if all other conditions of this Section 2.17 have
been satisfied, that portion of the price paid to the Seller by the applicable
purchaser thereof (and by the Seller to the Trustee to release the Trustee’s
interest therein) in excess of those amounts originally utilized by the Seller
to acquire a Warehouse Loan and consisting of the proceeds of Advances made
hereunder or Principal Collections reinvested hereunder may be released to the
Seller in accordance with the provisions of Section 2.7(a)(11));

(iii) Unless an Optional Sale is to be effected on a Payment Date (in which case
the relevant calculations with respect to such Optional Sale shall be reflected
on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Assets to repay all or a portion of the Aggregate Unpaids;

(iv) After giving effect to the Optional Sale and the assignment to the Seller
of all or a portion of the Assets, as the case may be, on any Optional Sale
Date, (x) the remaining Advances Outstanding shall not

 

12



--------------------------------------------------------------------------------

exceed the lesser of the Facility Amount and the Maximum Availability, (y) the
representations and warranties contained in Section 4.1, 4.2, and 4.3, hereof
shall continue to be correct in all material respects, except to the extent
relating to an earlier date, (z) the eligibility of any Loan remaining as part
of the Assets after the Optional Sale will be redetermined as of the Optional
Sale Date, (aa) the Pool Concentration Criteria will be redetermined as of the
Optional Sale Date, and (bb) neither an Unmatured Termination Event nor a
Termination Event shall be continuing or shall have resulted;

(v) On the related Optional Sale Date or, if the proceeds from such Optional
Sale are less than $10,000,000, on the next Payment Date after such Optional
Sale Date, the Administrative Agent, each Purchaser Agent, on behalf of the
applicable Purchaser, and the Hedge Counterparties shall have received (from
proceeds deposited into the Collection Account on the Optional Sale Date), as
applicable, in immediately available funds, an amount equal to the sum of
(x) the portion of the Advances Outstanding to be prepaid plus (y) an amount
equal to all unpaid Interest to the extent reasonably determined by the
Purchaser Agents to be attributable to that portion of the Advances Outstanding
to be paid in connection with the Optional Sale plus (z) an aggregate amount
equal to the sum of all other amounts due and owing to the Administrative Agent,
the Trustee, the Backup Servicer, the Purchaser Agents, the applicable
Purchaser, the Affected Parties, the Indemnified Parties and the Hedge
Counterparties, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date and to accrue thereafter
(including, without limitation, Breakage Costs and Hedge Breakage Costs);
provided, that, the Administrative Agent and each Purchaser Agent shall have the
right to determine whether the amount paid (or proposed to be paid) by the
Seller on the Optional Sale Date is sufficient to satisfy the requirements of
clauses (iii), (iv) and (v) and is sufficient to reduce the Advances Outstanding
to the extent requested by the Seller in connection with the Optional Sale;

(vi) On or prior to each Optional Sale Date, the Seller shall have delivered to
the Administrative Agent a list specifying all Loans to be sold and assigned
pursuant to such Optional Sale; and

(vii) No selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller in
the selection of the Loan to be sold and assigned pursuant to such Optional
Sale; it being understood that selection procedures used by the Seller for the
inclusion of Loans in one or more of its various securitizations or other
financing facilities and which are solely intended to obtain the most beneficial
advance rates thereunder and/or otherwise maximize the efficiency of such
facilities, shall not be deemed to be adverse procedures for purposes of this
paragraph.

 

13



--------------------------------------------------------------------------------

2.44 Clause (m) of Section 3.2 of the Agreement is hereby deleted in its
entirety.

2.45 Clause (q) of Section 5.4 of the Agreement is hereby amended and restated
in its entirety to read as follows:

“(q) Minimum Liquidity Test. As of any date of determination that the Servicer
does not have a revolving credit facility in effect with SunTrust Bank or
another third party lender, the Servicer shall maintain an amount of
unencumbered cash (which shall not include cash pledged to a third party or in
which a third party has a perfected security interest) equal to or greater than
$10,000,000.”

2.46 Clause (r) of Section 5.4 of the Agreement is hereby amended in its
entirety to read as follows:

“(r) [Reserved].

2.47 Section 13.13 of the Agreement is hereby amended to add the following
sentence at the end thereof:

Notwithstanding anything to the contrary contained herein or in any of the other
Transaction Documents, each of the parties hereto acknowledges and agrees that
the Administrative Agent may post to a secured password-protected internet
website maintained by the Administrative Agent and required by any Rating Agency
rating the Commercial Paper Notes in connection with Rule 17g-5 such information
as any such Rating Agency may request in connection with the confirmation of its
rating of the Commercial Paper Notes or that the Administrative Agent may
otherwise determine is necessary or appropriate to post to such website in
furtherance of the requirements of Rule 17g-5.

2.48 Exhibit A-1 to the Agreement is hereby amended in its entirety to read as
set forth on Exhibit B to this Amendment.

2.49 A new Schedule VIII is hereby added to the Agreement to read as set forth
on Exhibit C to this Amendment.

2.50 A new Schedule IX is hereby added to the Agreement to read as set forth on
Exhibit D to this Amendment.

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

4. Conditions To Effectiveness. The effectiveness of the amendments in Section 2
hereof is subject to the condition precedents that (i) each of the parties
hereto shall have received counterparts of this Amendment, duly executed by all
of the parties hereto, (ii) the Administrative Agent shall have received
executed counterparts of the Advances/Transfer

 

14



--------------------------------------------------------------------------------

Agreement, the form of which is attached hereto as Exhibit A and (iii) SunTrust
Robinson Humphrey, Inc. shall have received the Renewal Fee as defined in that
certain Fourth Amended and Restated Three Pillars Fee Letter Agreement, dated as
of the date hereof, by and among the Seller, the Servicer, Three Pillars and
SunTrust Robinson Humphrey, Inc., as the Purchaser Agent for Three Pillars.

5. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Seller, the Originator and the
Servicer hereby reaffirms all covenants, representations and warranties made in
the Agreement and the other Transaction Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

6. Representations and Warranties. Each of the Seller, the Originator and the
Servicer hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity) and (ii) upon the effectiveness of this Amendment, no
Unmatured Termination Event, Termination Event or Servicer Default exists.

7. Ratification. The Agreement, as amended hereby, remains in full force and
effect. Any reference to the Agreement from and after the date hereof shall be
deemed to refer to the Agreement as amended hereby. As amended, the Agreement is
hereby ratified and reaffirmed by the parties hereto.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

9. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

11. Liquidity Agreement. Three Pillars confirms that the term of the Liquidity
Agreement related to the Agreement has been extended to correspond to the new
Scheduled Termination Date reflected in this Amendment.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST, as Seller By:   Wilmington Trust Company, not
in its individual capacity, but solely as Owner Trustee

 

By:  

/s/ Jennifer A. Luce

  Name: Jennifer A. Luce   Title: Assistant Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

   S-1    Amendment to A&R SSA



--------------------------------------------------------------------------------

MCG CAPITAL CORPORATION, as Originator and as Servicer By:  

/s/ Stephen J. Bacica

  Name: Stephen J. Bacica   Title: Chief Financial Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

   S-2    Amendment to A&R SSA



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC,

as a Purchaser

By:  

/s/ Doris J. Hearn

  Name: Doris J. Hearn   Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

   S-3    Amendment to A&R SSA



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,

as Administrative Agent

By:

 

/s/ Joseph R. Franke

  Name: Joseph R. Franke   Title: Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

   S-4    Amendment to A&R SSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Backup Servicer

By:

 

 

/s/ Julie Tanner Fischer

  Name: Julie Tanner Fischer   Title: Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:

 

 

/s/ Julie Tanner Fischer

  Name: Julie Tanner Fischer   Title: Vice President

 

   S-5    Amendment to A&R SSA



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCES/TRANSFER AGREEMENT

THIS ADVANCES/TRANSFER AGREEMENT (hereinafter this “Agreement”) is executed this
     day of         , 20     by MCG CAPITAL CORPORATION (hereinafter “Servicer”)
in favor of SUNTRUST ROBINSON HUMPHREY, INC. (hereinafter “Administrator”)
relative to that certain Amended and Restated Sale and Servicing Agreement dated
as of February 26, 2009 (the “Agreement”) among Administrator, Servicer, MCG
Commercial Loan Funding Trust, as seller, Three Pillars Funding LLC, as a
purchaser and Wells Fargo Bank, National Association, as backup servicer and
trustee.

WHEREAS, Servicer is authorized to act on behalf of the Seller to request
advances under the terms of the Agreement.

WHEREAS, in order to authorize advances to Seller, Administrator has requested
that Servicer execute this Agreement, wherein Servicer designates herein and
from time to time certain authorized agents to request advances and agrees to
the terms and conditions to such advances and the funds transfer of such
advances.

1. Seller hereby designates each of the following individuals holding the
following positions with the Seller and/or Servicer (hereinafter “Authorized
Agent” or “Authorized Agents”) to request advances under the Agreement in any
manner whatsoever, including, without limitation, orally (whether in person or
by telephone or otherwise), in writing (whether in a written document or by
facsimile transmission or otherwise), or by means of a computerized or
electronic communications system:

 

   

Authorized Agent

 

Tel. No.

 

Advances/Transfer Limit

Name:  

 

 

 

 

 

Position:  

 

    Name:  

 

 

 

 

 

Position:  

 

    Name:  

 

 

 

 

 

Position:  

 

    Name:  

 

 

 

 

 

Position:  

 

    Name:  

 

 

 

 

 

Position:  

 

   

 

   A-1    Amendment to A&R SSA



--------------------------------------------------------------------------------

2. The undersigned, on behalf of the Seller, hereby certify(ies) that the
Authorized Agents above are authorized to request advances as provided herein,
and that any such advances effected by the Administrator in reliance hereon
shall be and become the obligation of the Seller in accordance with the terms of
any and all documents, notes and agreements evidencing the Agreement or executed
in connection therewith.

3. In consideration of the Administrator’s acceptance of requests for advances
under the Agreement and the transfer of funds as herein provided, Servicer
hereby agrees to indemnify and hold Administrator, its employees, officers and
agents, harmless from and against all losses, damages, costs and expenses
(including reasonable attorneys’ fees) incurred or suffered by the Administrator
and arising solely from the Administrator following such requests for advances
or transfers in accordance with the terms hereof. The indemnity contained in
this paragraph shall survive revocation or amendment of the authorizations
contained herein.

4. The authorizations contained herein shall remain in full force and effect
until Administrator shall have actually received written notice of the
revocation or amendment of such authority, and has had a reasonable time to act
on such notice.

5. Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by each of the parties
hereto.

 

   A-2    Amendment to A&R SSA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Servicer, by and through its authorized agent(s), has
executed this Agreement the day and year first above written.

 

MCG CAPITAL CORPORATION

By:  

 

Name and Title:  

 

 

Date:  

 

SUNTRUST ROBINSON HUMPHREY, INC.

By:  

   

Name and Title:  

And:  

 

Name and Title:  

 

 

   A-3    Amendment to A&R SSA



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT A-1

To Amended and Restated Sale and

Servicing Agreement

FORM OF BORROWING NOTICE

(ADVANCES)

                             ,

(MCG CAPITAL CORPORATION)

SunTrust Robinson Humphrey, Inc.,

as the Administrative Agent and Purchaser Agent

24th Floor - MC 3950

303 Peachtree Street

Atlanta, Georgia 30308

Facsimile No.: (404) 813-0000

 

  Re: Amended and Restated Sale and Servicing Agreement

dated as of February 26, 2009

Ladies and Gentlemen:

This Borrowing Notice is delivered to you under Section 2.2(a) of that certain
Amended and Restated Sale and Servicing Agreement, dated as of February 26, 2009
(as amended, modified, supplemented or restated from time to time, the
“Agreement”), by and among MCG Capital Corporation, as the Servicer (in such
capacity, the “Servicer”) and as the Originator, MCG Commercial Loan Funding
Trust, as the Seller (in such capacity, the “Seller”), each of the Purchasers
and Purchaser Agents from time to time party thereto, Three Pillars Funding LLC,
as a Purchaser, SunTrust Robinson Humphrey, Inc., as the Administrative Agent
and Purchaser Agent for Three Pillars Funding LLC, and Wells Fargo Bank,
National Association, as the Backup Servicer and as the Trustee. All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement.

Each of the undersigned, each being a duly elected Responsible Officer of the
Seller and the Servicer, respectively, holding the office set forth below such
officer’s name, hereby certifies as follows:

 

1. The Seller hereby requests an Advance in the principal amount of $         .

(i) [list each Purchaser]’s Pro Rata Share of such requested Advance is $
        .

(ii) [list each Purchaser]’s Pro Rata Share of such requested Advance is $
        .

 

   B-1    Amendment to A&R SSA



--------------------------------------------------------------------------------

2. The Seller hereby requests that such Advance be made on the following date:
                    .

 

3. The Seller hereby directs such funds to the following account:

Bank: [                                ]

ABA#: [                                ]

A/C#: [                                ]

Account Name: [                                ]

 

4. Attached to this Borrowing Notice is a true, correct and complete list of all
Loans which will become part of the Asset Pool on the date hereof, each Loan
reflected thereon being an Eligible Loan.

 

5. All of the conditions applicable to the Advance requested herein as set forth
in the Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Advance, including:

(i) The representations and warranties of each of the Seller and the Servicer,
as applicable, set forth in the Agreement are true and correct on and as of such
date, before and after giving effect to such Advance and to the application of
the proceeds therefrom, as though made on and as of such date;

(ii) No event has occurred and is continuing, or would result from such Advance
or from the application of proceeds therefrom, which constitutes a Termination
Event or Unmatured Termination Event; and

(iii) Each of the Seller and the Servicer, as applicable, is in compliance with
each of its covenants set forth in the Transaction Documents.

 

6. Each of the undersigned certify that all information contained herein and in
the attached Borrowing Base Certificate is true, correct and complete as of the
date hereof.

 

   B-2    Amendment to A&R SSA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed the Borrowing Notice this     
day of         ,         .

 

MCG Capital Corporation,

as the Servicer

By:

 

 

Name:

 

 

Title:

 

 

[attach Borrowing Base Certificate]

 

   B-3    Amendment to A&R SSA



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE VIII

To Amended and Restated Sale and

Servicing Agreement

EXAMPLE OF CCC EXCESS LOANS CALCULATION

 

     Applicable
% Test      Actual  

CCC Test

     47,000,000         64,000,000   

CCC Excess Loans

        17,000,000   

CCC Haircut

        3,200,000   

Loan Pool

 

     Par      FMV      Par FMV%     CCC  

Loan #1

     10,000,000         10,000,000         100.0 %      N   

Loan #2

     10,000,000         10,000,000         100.0 %      N   

Loan #3

     10,000,000         10,000,000         100.0 %      N   

Loan #4

     10,000,000         10,000,000         100.0 %      Y   

Loan #5

     10,000,000         10,000,000         100.0 %      Y   

Loan #6

     10,000,000         10,000,000         100.0 %      Y   

Loan #7

     10,000,000         10,000,000         100.0 %      Y   

Loan #8

     10,000,000         10,000,000         100.0 %      Y   

Loan #9

     10,000,000         8,000,000         80.0 %      Y   

Loan #10

     10,000,000         6,000,000         60.0 %      Y                        
                   100,000,000         94,000,000         94.0 %   

CCC Haircut Calculation

 

CCC Loans   Par   FMV   FMV%  

Remaining

Excess

     

60% of

Par

 

FMV in

Excess

of 60%

 

CCC

Haircut

                             

Loan #10

  10,000,000   6,000,000   60.0%   11,000,000   100%   6,000,000   —     —  

Loan #9

  10,000,000   8,000,000   80.0%   3,000,000   100%   6,000,000   2,000,000  
2,000,000

Loan #4

  10,000,000   10,000,000   100.0%   —     30%   6,000,000   4,000,000  
1,200,000

Loan #5

  10,000,000   10,000,000   100.0%   —     0%   6,000,000   4,000,000   —  

Loan #6

  10,000,000   10,000,000   100.0%   —     0%   6,000,000   4,000,000   —  

Loan #7

  10,000,000   10,000,000   100.0%   —     0%   6,000,000   4,000,000   —  

Loan #8

  10,000,000   10,000,000   100.0%   —     0%   6,000,000   4,000,000   —  

 

   C-1    Amendment to A&R SSA



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE IX

To Amended and Restated Sale and

Servicing Agreement

S&P INDUSTRY CLASSIFICATIONS

 

1 Aerospace & Defense

2 Air transport

3 Automotive

4 Beverage & Tobacco

5 Radio & Television

7 Building & Development

8 Business equipment & services

9 Cable & satellite television

10 Chemicals & plastics

11 Clothing/textiles

12 Conglomerates

13 Containers & glass products

14 Cosmetics/toiletries

15 Drugs

16 Ecological services & equipment

17 Electronics/electrical

18 Equipment leasing

19 Farming/agriculture

20 Financial Intermediaries

21 Food/drug retailers

22 Food products

23 Food service

24 Forest products

25 Health care

26 Home furnishings

27 Lodging & casinos

28 Industrial equipment

30 Leisure goods/activities/movies

31 Nonferrous metals/minerals

32 Oil & gas

33 Publishing

34 Rail industries

35 Retailers (except food & drug)

36 Steel

37 Surface transport

38 Telecommunications

39 Utilities

40 Mortgage REITs

41 Equity REITs and REOCs

43 Life Insurance

44 Health Insurance

45 Property & Casualty Insurance

46 Diversified Insurance

 

   D-1    Amendment to A&R SSA